 

Exhibit 10.4

 

Final

 

GUARANTY

 

Beneficiary:

Richard S. Ressler, an individual

Issuer:

Presbia USA, Inc., a Delaware corporation

Guarantor:

Presbia PLC, an Irish incorporated public limited company

 

THIS GUARANTY (this "Guaranty") is dated for reference purposes and executed as
of April 12, 2018, by the guarantor identified above ("Guarantor"), with
reference to the following facts:

A.Beneficiary, Guarantor and Issuer have entered into and executed a Stock
Purchase Agreement dated as of April 12, 2018 (the “SPA”) by the terms of which
Beneficiary acquired from Issuer preferred shares in Issuer (the “USA Preferred
Shares”) and preferred shares in Guarantor.

B.Guarantor has a financial interest in Issuer and a material interest in
ensuring that Beneficiary enter into the SPA and acquire the USA Preferred
Shares.

C.Beneficiary would not execute the SPA and acquire the USA Preferred Shares or
the preferred shares in Guarantor if Guarantor did not execute and deliver to
Beneficiary this Guaranty.

NOW, THEREFORE, for and in consideration of Beneficiary's execution of the SPA
and as a material inducement to Beneficiary to enter into the SPA, Guarantor
hereby covenants with and represents and warrants to Beneficiary as follows:

1.Guarantor hereby irrevocably and unconditionally guarantees, the payment of
the Redemption Price as defined in and calculated under the Amended and Restated
Certificate of Incorporation of Issuer on the occurrence of a Liquidation Event
as well as the payment of all amounts payable under the SPA (the “Guaranteed
Obligations”). If Issuer at any time fails to pay any Guaranteed Obligation,
Guarantor will, upon demand from Beneficiary, immediately pay such sums.

2.This Guaranty is irrevocable and is a continuing guaranty while any of the USA
Preferred Shares are outstanding.

3.Beneficiary may, without notice to or consent from Guarantor, alter, modify,
compromise, accelerate, extend or change the time or manner for the payment or
performance of any of the obligations guaranteed hereunder, and Beneficiary may
release, substitute or add any one or more guarantors of Issuer's performance
under the SPA and the USA Preferred Shares (collectively, the
“Instruments”).  Beneficiary or any assignee of Beneficiary may assign the
Instruments without consent or notice to Guarantor.  In any such event, this
Guaranty shall thereafter guarantee the performance of Issuer. under the
Instruments as so changed, modified, altered or assigned until the Guaranteed
Obligations are fully paid.  No exercise or non-exercise by Beneficiary of any
right hereby given Beneficiary, no dealing by Beneficiary with Guarantor or any
guarantor or any other person, and no change, impairment, release or suspension
of any right or remedy of Beneficiary against any person, including Issuer and
any other guarantor, shall in any way affect any of the obligations of Guarantor
hereunder or shall give Guarantor any recourse against Beneficiary.

4.This Guaranty shall not be released, modified or affected by failure or delay
on the part of Beneficiary to enforce any of the rights or remedies of
Beneficiary under the Instruments, whether pursuant to the terms thereof or at
law or in equity while any of the USA Preferred Shares are outstanding.  No
provisions of this Guaranty or rights of Beneficiary hereunder can be waived in
whole or in part nor can Guarantor be released from Guarantor's obligations
hereunder except by a writing duly executed by an authorized officer of
Beneficiary.

 

--------------------------------------------------------------------------------

Final

 

5.Guarantor, to the extent permitted by law, hereby expressly waives and
relinquishes all rights, remedies and defenses accorded by applicable law to
guarantors and agrees not to assert or take advantage of any such rights,
remedies or defenses, including but not limited to (a) any right to require
Beneficiary, as a condition to enforcement of this Guaranty, to proceed against
Issuer or any other person or to pursue any other right or remedy in
Beneficiary's power before proceeding against Guarantor; (b) the defense of the
statute of limitations in any action hereunder or in any action for the
collection of any indebtedness or the performance of any obligation hereby
guaranteed; (c) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Beneficiary to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons; (d) any
defense based upon the failure to give notice of the acceptance of this Guaranty
by any person; (e) any defense based upon any modification, compromise,
acceleration or change in the terms of the Instruments; (f) any defense based
upon the failure to make, give or serve demand, notice of default or nonpayment,
presentment, protest and all other notices of any kind to which Guarantor might
be entitled in connection with this Guaranty or the Instruments; (g) any defense
based upon an election of remedies by Beneficiary; (h) any defense based upon
any lack of diligence by Beneficiary in enforcing the terms of the Instruments;
(i) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than  that of the principal; (j) any duty on the part of
Beneficiary to disclose to Guarantor any facts Beneficiary may now or hereafter
know about Issuer, regardless of whether Beneficiary has reason to believe that
any such facts materially increase the risk beyond that which Guarantor intends
to assume, or has reason to believe that such facts are unknown to Guarantor, or
has a reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Issuer and of all circumstances bearing
on the risk of nonperformance  of any obligations hereby guaranteed; (k) any
defense arising because of an election made by Beneficiary under Section
1111(b)(2) of the Federal Bankruptcy Code or any similar statute; and (l) any
defense based on any borrowing or grant of a security interest under Section 364
of the Federal Bankruptcy Code, it being agreed by Guarantor that this Guaranty
is in the nature of an absolute guarantee of payment and performance and not of
collection and that the failure of Beneficiary to exercise any rights or
remedies it has or may have against Issuer shall in no way impair the obligation
or liability of Guarantor hereunder.

6.No notice of default need be given to Guarantor, it being specifically agreed
and understood that this Guaranty is a continuing guaranty under which
Beneficiary may proceed forthwith and immediately against Issuer or against
Guarantor following any breach or default (beyond the expiration of applicable
notice and cure periods) by Issuer pursuant to or under the terms of the
Instruments or at law or in equity.
7.Beneficiary shall have the right to proceed against Guarantor following any
breach or default (beyond the expiration of applicable notice and cure periods)
by Issuer without first proceeding against Issuer and without previous notice to
or demand upon either Issuer or Guarantor.

8.Guarantor (a) shall have no right of subrogation against Issuer by reason of
any payments or acts of performance by Guarantor in compliance with the
obligations of Guarantor hereunder, (b) hereby waives any right to enforce any
remedy which Guarantor now or hereafter shall have against Issuer by reason of
any one or more payments or acts of performance by Guarantor in compliance with
the obligations of Guarantor hereunder, and (c) subordinates any liability or
indebtedness of Issuer now or hereafter held by Guarantor to the obligations of
Issuer to Beneficiary under the Instruments.

9.Guarantor has made an independent investigation of the financial condition of
Issuer and the ability of Issuer to perform the obligations hereby guaranteed
prior to making this Guaranty, and Guarantor hereby waives any defense that
Guarantor may have by reason of the failure of Beneficiary or any
successor-in-interest to Beneficiary to provide Guarantor with any information
respecting the financial condition of Issuer, or Issuer's ability to perform any
of the obligations hereby guaranteed.

 

--------------------------------------------------------------------------------

Final

 

10.The obligations of Guarantor hereunder are independent of the obligations of
Issuer, and, in the event of any default hereunder, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Issuer is joined
therein or a separate action or actions are brought against
Issuer  Beneficiary's rights hereunder shall not be exhausted by its exercise of
any of its right or remedies or by any such action or by any number of
successive actions until and unless all indebtedness and obligations, the
payment and performance of which are hereby guaranteed, have been paid and fully
performed.

11.Guarantor shall pay to Beneficiary attorneys' fees and all reasonable,
actual, third party, out-of-pocket costs and expenses that Beneficiary expends
or incurs during the Guaranty Period in collecting or compromising any
indebtedness hereby guaranteed or in enforcing this Guaranty against Guarantor
whether or not suit is filed, expressly including but not limited to all
reasonable costs, attorneys' fees and expenses incurred by Beneficiary in
connection with any insolvency, bankruptcy, reorganization, arrangement or other
similar proceedings involving Guarantor which in any way affect the exercise by
Beneficiary of its rights and remedies hereunder.

12.If any provision or portion thereof of this Guaranty is declared or found by
a court of competent jurisdiction to be unenforceable or null and void, such
provision or portion thereof shall be deemed stricken and severed from this
Guaranty, and the remaining provisions and portions thereof shall continue in
full force and effect.

13.This Guaranty shall inure to the benefit of Beneficiary, its successors and
assigns, and shall bind the heirs, executors, administrators, personal
representatives, successors and assigns of Guarantor.

14.When the context and construction so require, all words used in the singular
herein shall be deemed to have been used in the plural and vice versa, and the
masculine shall include the feminine and neuter and vice versa.  The word
"person" as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever.

15.In the event any action is brought to enforce or interpret the terms of this
Guaranty, the prevailing party in such action shall be entitled to reimbursement
by the other party of its reasonable costs and expenses, including without
limitation its reasonable attorneys' fees, incurred therein.

16.This Guaranty and all matters that in any way relate to the transactions
contemplated by this Guaranty shall be governed by the laws of the State of
California, and venue of all court actions shall be in Los Angeles County.

 

 

--------------------------------------------------------------------------------

Final

 

WHEREFORE, Guarantor has executed this Guaranty as of the day and year first
above written.

 

GUARANTOR:

 

Presbia PLC,

an Irish incorporated public limited company

 

By:

/s/ Mark Yung

 

Name:

Mark Yung

 

Title:

Chief Executive Officer

 

 

 